03/01/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0463




                            No. DA 21-0463


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JUSTIN DALLAS PETERSON,

           Defendant and Appellant.



                                GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until April 6, 2022, to prepare,

file, and serve the Appellant's opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                  March 1 2022